Citation Nr: 0719980	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-12 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a neck disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1985 to 
January 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which denied the benefits sought on 
appeal.  Although his case is now under the jurisdiction of 
the RO in Indianapolis, Indiana, the veteran agreed to 
participate in the VA Benefits Delivery at Discharge (BDD) 
Program and have his claim adjudicated in Salt Lake City.

In his substantive appeal to the Board, received in April 
2005, the veteran's representative requested a hearing before 
a decision review officer (DRO).  In an April 2006 report of 
contact, the veteran withdrew his request for a personal 
hearing.  38 C.F.R. § 20.704(e).  Accordingly, the Board will 
proceed with consideration of this appeal based on the 
evidence of record.  


FINDINGS OF FACT

1.  The veteran has not been shown to currently have a left 
knee disability that is causally or etiologically related to 
his military service.

2.  The veteran has not been shown to currently have a right 
knee disability that is causally or etiologically related to 
his military service.

3.  The veteran has not been shown to currently have a neck 
disability that is causally or etiologically related to his 
military service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for a left knee 
disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

2.  Service connection is not warranted for a right knee 
disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2006).

3.  Service connection is not warranted for a neck 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in October 2004, prior to the 
initial decision on the claims in February 2005.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the October 2004 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claims for service connection.  
Specifically, the RO stated that the evidence must show three 
things:

1.  You had an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease.

2.  You have a current physical or mental disability. 

3.  Your current disability is related to the injury, 
disease, or event in military service.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records from the 
military, VA medical centers, the Social Security 
Administration (SSA), or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for relevant records not held by a federal agency such as 
records from state or local governments, private doctors or 
hospitals, or current or former employers.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide any treatment records pertinent to his 
claimed conditions and enclosed the VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs in order for VA to obtain any 
records on the veteran's behalf.  The RO also requested the 
veteran's DD Form 214 or other separation papers for all 
periods of service.  

Finally, the "fourth element," was also satisfied.  The 
letter asked the veteran to let VA know of any other evidence 
or information that he thought would support his claims.  

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection for a left 
knee disability, a right knee disability, and a neck 
disability.  In letters dated in March and April 2006, the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability ratings or effective dates are rendered moot as 
service connection is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  The veteran underwent a VA sponsored examination in 
November 2004.  VA has also assisted the veteran and his 
representative throughout the course of this appeal by 
providing them with a SOC and SSOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

1.  Left knee disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a left knee 
disability.  The Board acknowledges that the veteran had an 
in-service diagnosis of left knee degenerative joint disease.  
However, as will be discussed below, the more probative 
medical evidence of record does not indicate a current 
diagnosis of a left knee disability or evidence linking a 
left knee disorder to service, which are two of the three 
requirements necessary to establish service connection.  
Therefore, service connection cannot be granted.

The veteran's May 1984 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of a left knee disability and no significant 
abnormalities were found on the follow-up January 1985 
entrance examination.  A December 1994 periodic examination 
was also negative for complaints, treatment, or diagnosis of 
a left knee disability.  In June 2004, the veteran complained 
of bilateral knee pain for the past seven months.  He had 
pain in his left knee the previous day after exercise and 
putting weight on it.  There was no trauma or injury.  A left 
knee x-ray revealed sclerosing and peaking of the plateau.  A 
physician's assistant gave an assessment of degenerative 
joint disease of the left knee.  However, that same day in 
June 2004, a radiologist gave an impression of an essentially 
negative left knee after conducting a radiological 
evaluation.  On his August 2004 retirement report of medical 
history, the veteran stated that he had been treated for his 
knees during service.  It was noted that he had intermittent 
knee pain that had been diagnosed as degenerative joint 
disease (DJD).  Importantly, the August 2004 retirement 
examination found that he had full range of motion in his 
left knee and the Lachman's, McMurry's, and stress tests were 
negative.  The left knee was also negative for effusion.  
Further, the veteran's pain level was listed as "0."  

The veteran underwent a November 2004 VA sponsored (QTC) 
examination in connection with his claims.  (The Board notes 
that the veteran participated in the VA Benefits Delivery at 
Discharge (BDD) Program, which was established to develop 
claims for service connection prior to separation or 
retirement from active duty.  The November 2004 VA 
examination was administered before his separation from 
service in January 2005 and is the most recent medical 
evidence of record.)  During the examination, the veteran 
contended that he had bilateral knee problems for four or 
five years.  The veteran reported aching and popping in his 
knees with increased symptoms associated with standing for 
long periods of time and running.  He reported intermittent 
instability but no functional impairment.  Importantly, he 
has not been incapacitated by his knees and has not lost any 
time from work.  Physical examination revealed that the 
veteran's knees had no heat, redness, swelling, effusion, or 
drainage.  Further, he had full range of motion of both knees 
(flexion 140 degrees and extension 0 degrees).  Additionally, 
the bilateral knee range of motion was not affected by pain, 
fatigue, weakness, lack of endurance, or incoordination.  
There was no ankylosis, recurrent subluxation, locking pain, 
joint effusion, or crepitus and the Drawer and McMurray's 
tests were negative.  X-rays of the left knee showed no 
arthritic changes, fractures, or lesions.  The articulating 
surface of the distal femur, proximal tibia, and patella were 
normal in both knees.  The doctor found that there was no 
pathology to render a diagnosis for the veteran's claimed 
left knee disability.  

The Board notes that, in rendering a decision on appeal, it 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Further, it 
is the Board's duty to assess the credibility and probative 
value of evidence, and provided that it offers an adequate 
statement of reasons and bases, the Board may favor one 
medical opinion over another.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the 
Board may adopt a particular independent medical expert's 
opinion for its reasons and bases where the expert has fairly 
considered the material evidence of record).  The Board, of 
course, is not free to reject medical evidence on the basis 
of its own unsubstantiated medical conclusions. Flash v. 
Brown, 8 Vet. App. 332 (1995).  In this regard, the Board 
acknowledges that a physician's assistant, P.L.G., found 
degenerative joint disease in the veteran's left knee during 
service in June 2004.  However, approximately fifteen minutes 
after the physician's assistant issued his assessment, a 
radiologist, R.G.L., whose specialty is interpreting x-ray 
findings, interpreted the same x-rays and found an 
essentially negative left knee series.  Also, the Board finds 
it significant that the November 2004 examiner, R.L., is a 
M.D.  In November 2004, R.L., M.D. interpreted a different x-
ray of the left knee as having no findings of arthritic 
changes, fracture, or lesions.  Thus, based on the foregoing, 
the Board concludes that the more probative, as well as more 
recent medical evidence, reflects that the veteran does not 
have a current left knee disability, to include arthritis.  

The Board acknowledges the veteran's contention, specifically 
in his March 2005 notice of disagreement, that his left knee 
disability is related to his 20 years of service.  Further, 
the veteran claims that his knee problems are not constant or 
extreme but when they occur, he experiences weakness, 
popping, swelling, and aching.  However, the veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 294 (1992).  

In conclusion, although the medical evidence in this case 
reflects the presence of a left knee degenerative joint 
disease in June 2004 during service, the more probative 
medical evidence does not reveal a diagnosis of a current 
left knee disability, to include degenerative joint disease.  
Therefore, service connection for a left ankle disability may 
not be granted.  38 C.F.R. § 3.303. 

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a left knee disability is denied.

2.  Right knee disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a right 
knee disability.  The veteran's service medical records are 
absent for complaints, treatment, or diagnosis of a right 
knee disability.  Additionally, the record is devoid of a 
current diagnosis of a right knee disability, or any evidence 
linking a right knee disorder to service, which are two of 
the three requirements necessary to establish service 
connection.  Therefore, service connection cannot be granted.

The veteran's May 1984 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of a right knee disability and no significant 
abnormalities were found on the follow-up January 1985 
entrance examination.  A December 1994 periodic examination 
was also negative for complaints, treatment, or diagnosis of 
a right knee disability.  In June 2004, the veteran 
complained of bilateral knee pain for the past seven months 
but the veteran only complained about his left knee at that 
time and there were no findings pertaining to the right knee 
on the report.  On his August 2004 retirement report of 
medical history, the veteran stated that he had been treated 
for his knees during service.  It was noted that he had 
intermittent knee pain that was diagnosed as degenerative 
joint disease (DJD).  Further, the veteran's pain level was 
listed as "0."  

As noted under the analysis for the veteran's left knee 
disability, the veteran underwent a November 2004 QTC 
examination in connection with his claims.  During the 
examination, the veteran contended that he had bilateral knee 
problems for four or five years.  The veteran reported aching 
and popping in his knees with increased symptoms associated 
with standing for long periods of time and running.  He 
reported intermittent instability but no functional 
impairment.  Importantly, he has not been incapacitated by 
his knees and has not lost any time from work.  Physical 
examination revealed that the veteran's knees had no heat, 
redness, swelling, effusion, or drainage.  Further, he had 
full range of motion of both knees (flexion 140 degrees and 
extension 0 degrees).  Additionally, the bilateral knee range 
of motion was not affected by pain, fatigue, weakness, lack 
of endurance, or incoordination.  There was no ankylosis, 
recurrent subluxation, locking pain, joint effusion, or 
crepitus and the Drawer and McMurray's tests were negative.  
X-rays of the right knee showed no arthritic changes, 
fractures, or lesions.  The articulating surface of the 
distal femur, proximal tibia, and patella were normal in both 
knees.  The examiner found that there was no pathology to 
render a diagnosis for the veteran's claimed bilateral knee 
disabilities.  

The Board acknowledges the veteran's contention, specifically 
in his March 2005 notice of disagreement, that his bilateral 
knee disability is related to his 20 years of service.  
Further, the veteran claims that his knee problems are not 
constant or extreme but when they occur, he experiences 
weakness, popping, swelling, and aching.  However, the 
veteran, as a layperson, is not qualified to render a medical 
opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  

In conclusion, there is no in-service diagnosis of a right 
knee disability and the competent medical evidence does not 
reveal a diagnosis of a current right knee disability either.  
Therefore, because the veteran has not presented competent 
medical evidence of a current right knee disability, the 
claim must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a right knee disability is denied.

3.  Neck disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a neck 
disability.  The Board acknowledges that the veteran had in-
service diagnoses of a muscle spasm in his neck and 
trapezoidal muscle strain.  However, as will be discussed 
below, the record is devoid of a current diagnosis of a neck 
disability, or any evidence linking a neck disorder to 
service, which are two of the three requirements necessary to 
establish service connection.  Therefore, service connection 
cannot be granted.

The veteran's May 1984 enlistment examination and report of 
medical history were absent for complaints, treatment, or 
diagnosis of a neck disability and no significant 
abnormalities were found on the follow-up January 1985 
entrance examination.  A December 1994 periodic examination 
was also negative for complaints, treatment, or diagnosis of 
a neck disability.  In September 1996, the veteran complained 
of neck pain and stiffness.  The assessment was muscle spasm.  
In July 1997, the veteran had recurring pain in his right 
shoulder and neck.  The assessment was trapezoidal muscle 
strain.  On his August 2004 retirement report of medical 
history, it was noted that he a history of pain in his neck, 
including recurrent episodes of neck cramps.  However, the 
August 2004 retirement examination was negative for 
complaints, treatment, or diagnosis of a neck disability.  
Further, as previously noted, the veteran's pain level was 
listed as "0."

During the November 2004 VA examination, the veteran 
contended that he had intermittent neck problems for the past 
eight years.  The veteran reported that as often as twice a 
year, he had episodes where his neck tightened up and he had 
reduced range of motion with severe pain.  The pain was 
elicited with physical activity and relieved on its own.  
Notably, the veteran had no functional impairment and had not 
lost time from work due to his neck problems.  During 
physical examination of the cervical spine, there were no 
findings of radiation of pain on movement, muscle spasm, or 
tenderness.  Further, the veteran had full cervical spine 
range of motion (flexion 45 degrees; extension 45 degrees; 
right and left lateral 45 degrees; and right and left 
rotation 80 degrees), which was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or 
incoordination.  Additionally, there was no ankylosis or 
intervertebral disc syndrome.  The x-ray of the cervical 
spine revealed a normal cervical spine.  Specifically, the x-
ray showed normal lordosis, vertebral bodies, and 
interverterbral disc spaces.  There were no fractures, 
lesions, or arthritic changes.  The examiner determined that 
there was no pathology to render a diagnosis of the cervical 
spine.  

The veteran contends, specifically in his March 2005 notice 
of disagreement, that his neck disability results in pain and 
reduced mobility of his neck.  To the extent the veteran has 
neck pain, the Board notes that pain alone, without a 
diagnosed related medical condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Further, 
the veteran, as a layperson, is not qualified to render a 
medical opinion as to etiology or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 294 (1992).  As previously 
stated, the competent medical evidence of record establishes 
that the veteran does not have a current disability.  

In conclusion, although the medical evidence in this case 
reflects the presence of a muscle spasm in the veteran's neck 
in September 1996 and a trapezoidal muscle strain in July 
1997 during service, the competent medical evidence does not 
reveal a diagnosis of a current neck disability, to include 
muscle spasm.  Therefore, because the veteran has not 
presented competent medical evidence of a current neck 
disability, the claim must be denied.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for a neck disability is denied.


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


